Title: To James Madison from Tench Coxe, 1 October 1807
From: Coxe, Tench
To: Madison, James


(very confidential)
Dear Sir
ca. 1 October 1807

I understand to day that the coming out of Lord Selkirk is certain, and that he is to come in the place of Mr. Erskine.  It is also stated to me that the British Government has adopted a rule that no minister shall go from England to any foreign Government, who is unmarried, "particularly to our government"  This seems to be considered as merely calculated to keep them disengaged from connexions with the Country, but I am strongly inclined to believe that it is a cover for a reform of one point in their affairs with this country, the employment of persons originally of American families, who have elected to be British Subjects.  Some of those persons have been very injurious to us, and I do not believe that while some of them are employed, perfect harmony and cordiality will ever exist.  As this is a very delicate subject, I wish this to be considered as a personal communication, & not as to your Department.  I wish it not to be on file there.  I do not wish to give pain or offence to a numerous class of persons; but I may offer suggestions to serve our country.  I had prepared the inclosed note to publish here, but thought it best to omit it for fear of doing harm, but if you think proper to seal & have it delivered as directed it may be safe & useful.
It has occurred to me as worthy of consideration, whether use might not be made of Ld. Selkirks coming to bring on Negociations here, tho he may not arrive soon as he is stay to be married.  We should derive great advantage from treating here, unless a golden opportunity appears to offer to Mr. Monro, whose zeal & abilities will ensure his using it to the utmost.  In the present extraordinary state of the old world, our treaty with G. B. will be a subject of the greatest delicacy, and jealousy to her opponents there, and particularly if not made by a person supposed in France, to be free from Anglican and antigallican prejudices.  A complete of redress and prevention of injuries is highly desirable, but if England even merited our risking ourselves to support her (a thing I disbelieve) and if we could support her (which I also disbelieve) we cannot do so in effect, without appearing clearly to do so, and bringing on costly & injurious disadvantages, and disappointing ourselves of favor & accommodations, from France & her allies.  This letter does not require an answer, and I had rather not receive one.  I have the honor to be, dear Sir, yr. respectf. h Servant



C.
I am informed that alteration has taken place in England within a few years in regard to the manufactures of India; and that they now suffer them to be imported & sold, but not consumed.